       Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUSIANA

AMERICAN RIVER TRANSPORTATION CO.,                      CIVIL ACTION NO.:
LLC d/b/a ARTCO STEVEDORING                             Admiralty – Rule 9(h)

VERSUS                                                  SECTION ___ | DIVISION ___

M/V ASIA PEARL II, her engines, tackle, apparel,        JUDGE
etc., in rem
                                                        MAGISTRATE

                                    VERIFIED COMPLAINT

       The Complaint of Plaintiff, American River Transportation Co. LLC d/b/a ARTCO

Stevedoring (“ARTCO Stevedoring”), against Defendant, M/V ASIA PEARL II, her engines,

tackle, apparel, etc., in rem, in a cause of action under 46 U.S.C. § 31342 and Rule C of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and within

the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, avers as follows:

                                                  1.

       At all times hereinafter, Plaintiff, ARTCO Stevedoring, was and is now a limited liability

company duly organized under the law of the State of Delaware with its principal place of business

in the State of Illinois, doing business within the State of Louisiana.

                                                  2.

       At all times hereinafter, Defendant, M/V ASIA PEARL II (the “Vessel”), was and is now

a bulk carrier bearing IMO No. 9502740 with an overall length of 179.9 meters, a breadth of 28.4

meters, and flying the flag of Singapore. The vessel is or will be in the jurisdiction of the Eastern

District of Louisiana.
       Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 2 of 6



                                                  3.

       This is a claim, in rem, under the maritime jurisdiction of the United States and this

Honorable Court in accordance with 28 U.S.C. § 1333, Rule 9(h) of the Federal Rules of Civil

Procedure, and Rule C of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                  4.

       ARTCO Stevedoring owns and operates a mid-stream buoy berth located at Mile 110 AHP,

Lower Mississippi River the Eastern District of Louisiana. This berth provides dockage for ocean

going vessels to load/unload cargo.

                                                  5.

       On or about July 21, 109, the Vessel entered the ARTCO Stevedoring berth in order to

unload its cargo of alumina. Prior to entering the berth, the Master of the Vessel and the agent for

the Vessel signed an Application for Berth Ocean Going Vessels (“Berth Application”) on behalf

of   the   Vessel     and   its   owners/operators/charterers   in   which   the   Vessel   and   its

owners/operators/charterers agreed to follow and comply with all rules and regulations of

American River Transportation Co. LLC d/b/a ARTCO Stevedoring Published Ship Mooring &

Associated Fees and Rules (“ARTCO Stevedoring Rules”).

                                                  6.

       In relevant part, the ARTCO Stevedoring Rules provide the following:

              The signed Application for Berth, when received by the facility or berth with
              delivery of other documents set out in this paragraph II. C, and/or the use of
              the facilities and services, and/or the mooring and/or anchoring of the vessel,
              shall constitute a contract between ARTCO STEVEDORING and the vessel
              and the User to abide by the rules and regulations of and to be jointly and
              severally liable for all charges of whatsoever kind or nature in this document
              and for any liabilities arising therefrom. All charges incurred by the vessel
              and Users, as set forth in this document, shall be the responsibility of and
       Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 3 of 6



               payable by the representative of the vessel and/or User that files the
               Application for Berth.

               …

               Vessel shall vacate the berth within three (3) hours of completion of cargo
               operations. If the vessel refuses or fails to vacate the berth within three (3)
               hours after cargo operations are complete, ARTCO STEVEDORING shall
               be entitled to charge and recover as liquidated damages, the sum of
               $7,500.00 per hour for each hour or fraction thereof, regardless of any
               intervening circumstances of any nature, until the vessel sails from the berth.

                                                  7.

       While in the berth, the Vessel incurred charges for several services, including but not

limited to dockage services, launch boat services, tug services, and line handling services.

                                                  8.

       The Vessel completed cargo operations on July 28, 2019 at approximately 0930 hours.

However, the Vessel failed to leave the berth until July 31, 2019 at approximately 1300 hours due

to a mechanical issue with the Vessel’s anchor/windlass. Per the ARTCO Stevedoring Rules, the

Vessel began incurring charges for its failure to vacate the berth starting at 1230 hours on July 28,

2019 and continued to incur such charges until it vacated the berth after completion of cargo

discharge at 1300 hours on July 31, 2019, a total of 72.5 hours.

                                                  9.

       The agreed upon charges for failure to vacate the berth is $7,500/hour, which for 72.5 hours

is $543,750.

                                                 10.

       ARTCO Stevedoring presented an invoice in the amount of $616,861.39 to the Vessel,

which represents the balance due ARTCO Stevedoring for all services provided to the Vessel at
        Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 4 of 6



the berth including the charges for the Vessel’s failure to vacate. To date, the outstanding balance

has not been paid.

                                                 11.

       Pursuant to Berth Application and the ARTCO Stevedoring Rules, the Vessel is obligated

to pay the fees for services provided in the berth and the charges for failure to vacate, together with

court costs and expenses incurred by ARTCO Stevedoring. Moreover, ARTCO Stevedoring has

a maritime lien against the Vessel, as the damages claimed herein arise from ARTCO

Stevedoring’s provision of necessaries to the Vessel pursuant to the Federal Maritime Lien Act,

46 U.S.C. § 31342 et seq.

                                                 12.

       ARTCO Stevedoring has a maritime lien against the Vessel for the full amount of its claim

and is entitled to have the Vessel seized and sold, and further to have the charges paid in preference

and priority to other claims.

       WHEREFORE, ARTCO Stevedoring prays that:

1.     A copy of the Verified Complaint be served upon the Vessel;

2.     All persons claiming any right, title, or interest in the Vessel her engines, boilers, tackle,

       appurtenances, etc., be summoned to appear, file their claim, as owner, and to answer under

       oath all and singular the matters aforesaid, and that after due proceedings, said Vessel be

       condemned and sold to pay the demands aforesaid, with interest costs, and disbursements;

3.     That the Court recognize a maritime lien against the Vessel under Rule C, in favor of

       ARTCO Stevedoring for an amount in amount of $616,861.39, plus interest;

4.     That a Warrant of Arrest be issued calling for the Vessel to be seized to satisfy Plaintiff’s

       claim; and
     Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 5 of 6



5.   That Judgment be entered in favor of ARTCO Stevedoring against the Vessel, in rem, at

     least in the amount of $616,861.39, together with all other amounts shown at trial

     including, but not limited to, interest and attorney’s fees, and that this Judgment be

     recognized as a priority claim based upon the Federal Maritime Lien Act so that it is paid

     in preference and priority to all other claims of liens including any ship mortgage(s).

                                                   Respectfully submitted:

                                                   SALLEY HITE MERCER & RESOR, LLC

                                                   /s/David M. Flotte
                                                   DAVID M. FLOTTE T.A. (#1364)
                                                   MARCELLE P. MOULEDOUX (#30339)
                                                   KEVIN M. FREY (#35133)
                                                   AUSTIN S. GLASCOE (#38236)
                                                   365 Canal Street, Suite 1710
                                                   New Orleans, Louisiana 70130
                                                   Tel.: (504) 566-8800
                                                   Fax: (504) 566-8828
                                                   dflotte@shmrlaw.com
                                                   mmouledoux@shmrlaw.com
                                                   kfrey@shmrlaw.com
                                                   aglascoe@shmrlaw.com

                                                   Counsel for Plaintiff,
                                                   American River Transportation Co., LLC
                                                   d/b/a ARTCO Stevedoring

PLEASE WITHHOLD IN REM SERVICE:

1.   M/V ASIA PEARL, her engines, tackle, apparel, etc., in rem, with the Complaint and
     Verification.
Case 2:20-cv-02035-JCZ-DPC Document 1 Filed 07/17/20 Page 6 of 6
